PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/224,323
Filing Date: 29 Jul 2016
Appellant(s): Welch et al.



__________________
Thomas C. Obermark
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues starting on pages 6-11 that the combination renders Hartley unsatisfactory for its intended purpose as Hartley discloses its coil 23 (equivalent to the metallic helically wound wire, although not multi-filar) must have spacing between the coils/turns of the wire (Appellant reproduces the appropriate sections on pages 8 and 9 of the brief) and thus teaches an opposite arrangement against a multi-filar wire such as in Beisel. Appellant further argues on page 10 in response to the examiner’s rejection under Beisel that “Hartley cannot be modified in this manner based on Beisel at least because… Flexibility of the catheter or sheath of Hartley is premised on the inclusion of spacing between coils.” The examiner disagrees, as stated in the rejection in the paragraph beginning with “Beisel discloses”, “fig 7 (of Beisel) shows how the reinforcement may include gaps between the strands”. Thus, Hartley as modified by Beisel will still have the spacing between coils that Appellant is arguing will render Hartley unsatisfactory for its intended use. This spacing (labeled openings 28 in Beisel’s specification) is reproduced below. 


    PNG
    media_image2.png
    263
    527
    media_image2.png
    Greyscale

When modifying Hartley as taught by Beisel, one is taking figure 2 item C of Hartley (also reproduced on page 9 of the appeal brief) and replacing it with a multi-filar wire as shown in figure 7 of Beisel, but maintaining the spacing (hence why the examiner specifically pointed out in both the rejection and argument section that fig 7 shows the gaps/spacing). Thus the multi-filar wire is still a composite single wire (it is essentially two wires joined to form a single wire) with the spacing Hartley teaches is desirable.
It is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). In the instant application, the reference does not teach multi-filar wires may not be used, only a complete lack of spacing as being undesirable. As such, Beisel’s teaching of multi-filar wires with spacing is relevant and allows for the combination to be made. It has been further instructed that the Examiner will not read into a reference a teaching away from a process where no such language exists. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006). Moreover, in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure 
This modification of Hartley in view of Beisel serves as means of controlling the flexibility and stiffness as is in keeping with Hartley’s own disclosure of “giving the sheath different bending properties and can be adjusted to suit the needs of the procedure” (¶61, also reproduced by Appellant on page 9 of the brief), which thus achieves the proper balance of flexibility/stiffness in the combination and does not render Hartley unsatisfactory for its intended purpose.

On pages 11 and 12, Appellant argues Hartley teaches away from the proposed combination of Hartley and Beisel, as Hartley discloses the inclusion of spacing for the filars or turns of the coil 23. Appellant is not reading Hartley as a whole and for what it teaches one of ordinary skill in the art. While the examiner agrees Hartley teaches spacing for turns of coil 23, the wire of Hartley is only a single filar wire and thus does not require spacing between filars (the plural being key here). One of ordinary skill in the art looking at both Beisel and Hartley would be aware they may use the spacing shown in fig 7 of Beisel which would made the coil of Hartley a multi-filar wire with spacing and thus would not make the catheter or shaft too stiff to be usable. 



On pages 15 and 16, Appellant addresses some of the examiner’s previous responses, specifically that Beisel may not “correct” the teaching of Hartley. Appellant further argues Hartley may not be ignored because a different reference teaches otherwise. The examiner is not ignoring, revising or overriding Hartley. Figure 7 of Beisel (Appellant underlined a section of the examiner’s previous action pertaining to figure 7 on page 15 of the brief) was cited for its teaching of adjacent strands contacting each other as claimed, but allowing for spacing between, as required by Hartley. 

On pages 16 and 17 Appellant argues the office action appears to allege there is significance to a single filar wire in Hartley and this somehow mitigate the teaching that engagement of filars or turns of a coil could be avoided to maintain flexibility. The examiner’s argument is response to Appellant’s argument appearing to state that Hartley would not be combinable with any reference teaching a multi-filar wire as any multi-filar wire would have no spacing between the wires. The reference used before Beisel did not show how said spacing between coils could be maintained and thus 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783    
                                                                                                                                                                                                    /QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.